Title: To Alexander Hamilton from John F. Hamtramck, 30 July 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Detroit July the 30th 1799
          
          inclosed are the Proceedings of a General Court Martial.
          I have the honor to be Sir with Very great Respect your Most obedient and Very humble Servent
          
            J F Hamtramck
          
          Major Gen. Hamilten
          
            P.S. on the arrival of the Sloop Detroit I Shall immediatly Go to Presque ile
          
        